          Case 3:13-cr-03857-CAB Document 74 Filed 10/23/20 PageID.205 Page 1 of 1
                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                            Case No. 13CR3857-CAB

                                         Plaintiff,
                         vs.
                                                            JUDGMENT OF DISMISSAL
JOSE MIGUEL MEZA-OROZCO (1),
                                                                                         FILE'O
                                       Defendant.
                                                                                          OCT .2 :l 2020
                                                                                    CLERK US l)ISHilC I ~'.OtJRT
                                                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                 BY                        DEPUTY
IT APPEARING that the defendant is now entitled to be discharged for the reason th t:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21:841(a)(l) and 846; 21:853 - Conspiracy to Distribute Cocaine. Criminal Forfeiture (1)




 Dated:     10/23/2020
                                                       Hon. Cathy Ann Bencivengo
                                                       United States District Judge
